[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                               IN MANDAMUS
                           MEMORANDUM DECISION
The City of Toledo filed this action in mandamus seeking a writ which compels the Industrial Commission of Ohio ("commission") to vacate its award of sixty percent permanent partial disability compensation and which compels the commission to reduce the award to twenty-five percent.
In accord with Loc.R. 12(M), the case was referred to a magistrate to conduct appropriate proceedings. The parties stipulated the pertinent evidence and filed briefs. The magistrate then issued a magistrate's decision which contains detailed findings of fact and conclusions of law. The magistrate's decision includes a recommendation that we deny the requested writ.
No party has filed objections to the magistrate's decision.  The case is now before the court for a review.
No error of law or fact is present on the face of the magistrate's decision.  We, therefore, adopt the findings of fact and conclusions of law contained in the magistrate's decision and deny the requested writ of mandamus.
Writ denied.
BOWMAN and PETREE, JJ., concur.